         Case 1:19-cv-00077-GWC Document 37 Filed 10/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

KRISTEN KING

                              Plaintiff,                     Index No. 1:19-cv-00077-GWC

                  v.                                         NOTICE OF MOTION

ARAMARK SERVICES, INC.

                              Defendant.

       PLEASE TAKE NOTICE that Plaintiff, Kristen King, by and through her attorneys,

Greco Trapp, PLLC, hereby moves before the Hon. Geoffrey W. Crawford, Chief Judge at the

United State Courthouse, 2 Niagara Square, Buffalo, New York on ______, 2020 at ______

a.m./p.m. for an Order compelling Defendant to respond fully to Plaintiff’s First Request for

Production of Documents Directed to Defendant and to Plaintiff’s First Set of Interrogatories

Directed to Defendant, an Order extending the deadlines set forth in the Court’s Case Management

Order, filed November 18, 2019, by holding them in abeyance until an order has been issued by

this Court relative to Plaintiff’s Motion to Compel, and then issuing a new Case Management

Order, together with such other and further relief as the Court deems just, necessary, and proper.

This motion is based upon all filings filed to date and is supported by the Declaration of Josephine

A. Greco, Esq., dated October 20, 2020. Plaintiff intends to file Reply papers in further support

of this motion.

DATED:            October 20, 2020
                  Buffalo, New York
                                              s/Josephine A. Greco
                                              Josephine A. Greco, Esq.
                                              Earl K. Cantwell, III, Esq.
                                              Greco Trapp, PLLC
                                              Attorneys for Plaintiff
                                              1700 Rand Building
                                              14 Lafayette Square
                                              Buffalo, New York 14203
                                              Tel: (716) 856-5800
       Case 1:19-cv-00077-GWC Document 37 Filed 10/20/20 Page 2 of 2




                                        E-mail: jgreco@grecolawyers.com




TO:   Chelsea L. Conanan, Esq.
      101 Park Avenue
      New York, New York 10178
      T: 212-309-6326
      F: 212-309-6001
      Email: chelsea.conanan@morganlewis.com

      Patrick E. Fitzsimmons, Esq.
      The Guaranty Building
      140 Pearl Street, Suite 100
      Buffalo, New York 14202
      T: 716-848-1710
      F: 716-961-9965
      Email: pfitzsim@hodgsonruss.com
